Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Boris Shulman appeals the district court’s order accepting the magistrate judge’s recommendation to grant Defendant’s motion for summary judgment on his retaliation and race and national origin discrimination claims, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Shulman v. Blue Cross & Blue Shield of S.C., No. 3:07-cv-02967-CMC, 2009 WL 2929534 (D.S.C. Sept. 2, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.